COCALIS, PATRICIA W., . Associate Judge.
Plaintiff appeals from a summary judgment in favor of defendant, a bar owner. The trial court granted summary judgment, finding that plaintiff was an employee of defendant and received a work-related injury while in the course and scope of his employment. On the basis of this conclusion, the court found worker’s compensation to be plaintiff’s exclusive remedy and entered summary judgment in favor of the defendant.
Our review of the record convinces us that an issue of fact existed as to whether plaintiff was in the course and scope of his employment at the time of the injury and the summary judgment is therefore reversed and the matter remanded for further proceedings. We note that other legal issues have been raised on appeal regarding the defense of estoppel and the acceptance of workmen’s compensation benefits. It appears that the trial court has not yet ruled on these issues. The matter is thus remanded for further proceedings.
REVERSED AND REMANDED.
ANSTEAD, C.J., and BERANEK, J., concur.